FILED
                             NOT FOR PUBLICATION                            MAY 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALBA YANETH CALDERON-                            No. 10-71467
HERNANDEZ,
                                                 Agency No. A070-783-941
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Alba Yaneth Calderon-Hernandez, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s decision denying her motion to reopen




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen,

Hamazaspyan v. Holder, 590 F.3d 744, 747 (9th Cir. 2009), and we deny the

petition for review.

      The agency was within its discretion in denying Calderon-Hernandez’s

motion to reopen for failure to establish that “exceptional circumstances” caused

her absence from her scheduled hearing. See 8 U.S.C. § 1229a(e)(1); Celis-

Castellano v. Ashcroft, 298 F.3d 888, 892 (9th Cir. 2002).

      Calderon-Hernandez’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                         2                                    10-71467